IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


______________________________
                                     )
MOHAMMED ABDULLAH                    )
TAHA MATTAN (ISN 684),               )
                                     )
              Petitioner,            )
                                     )
              v.                     )      Civil Action No. 09-CV-0745 (RCL)
                                     )
BARACK H. OBAMA, et al.,             )
                                     )
              Respondents.           )
                                     )

                                           ORDER

       Upon consideration of Respondents’ Motion for Extension of Time to Respond to

Petitioner’s Motion for Expedited Judgment, it is hereby

       ORDERED that the Respondents are allowed until June 15, 2009, to file their

opposition.



Date: June 1, 2009.                          __/s/_______________________________
                                            ROYCE C. LAMBERTH
                                            UNITED STATES DISTRICT JUDGE